Title: To George Washington from Elisha Sheldon, 5 August 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Sir
                     New Town August 5th 1782
                  
                  On my Arrival at this place, I found a person by the name of Thomas Smith, said to be a Captain of a Whale boat at Loyds neck, & lately taken Prisoner by Captain Jones of Stamford.  This Mr Smith says he had Permission from Capt. Jones to come to this place, and return to Stamford, from whence he expected soon to return to Long Island.  The Prisoner had none of those Credentials to show, & indeed if he had, I could not have supposed myself justifiable in suffering a Man of his Character to go at liberty under Capt. Jones’s Passport, for which reason I have confined him at this place—The Intercourse between some parts of this State and Loyds neck has become so common both by Flaggs and private intercourse, That there seems to be a very good understanding between the People of both sides.  Your Excellency’s directions to stop all Communication between this as well as other states and the Enemy, has been an additional reason with me to detain Mr Smith, till I could hear from your Excellency on that head. I have the honor to be with the greatest respect Your Excellencys most obt Hume Servt
                  
                     Elisha Sheldon Colo. 2d L.D.
                  
               